


 

Exhibit 10.41

 

Loan No. 105088

 

MODIFICATION AGREEMENT

Secured Loan

 

THIS MODIFICATION AGREEMENT (“Agreement”) dated November 7, 2008, is entered
into by and among MAUI LAND & PINEAPPLE COMPANY, INC., a corporation formed
under the laws of the State of Hawaii (“Borrower”), each of the financial
institutions signatory to the Loan Agreement (as defined below) (“Lenders”), and
WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells Fargo”) as Administrative Agent
under the Loan Agreement (in such capacity, the “Administrative Agent”).

 

R E C I T A L S

 

A.           Pursuant to the terms of a loan agreement between Borrower and
Lender dated November 13, 2007 (“Loan Agreement”), Lenders made a loan to
Borrower in the principal amount of NINETY MILLION AND NO/100THS DOLLARS
($90,000.000.00) (“Loan”). The Loan is evidenced by promissory notes dated as of
the date of the Loan Agreement, executed by Borrower in favor of each Lender, in
the aggregate principal amount of the Loan (“Note”), and is further evidenced by
the documents described in the Loan Agreement as “Loan Documents.” The Note is
secured by, among other things, a Fee and Leasehold Mortgage with Absolute
Assignment of Leases and Rents, Security Agreement and Fixture Filing dated as
of November 13, 2007, executed by Borrower and Leasehold Mortgagor (as defined
in the Loan Agreement”), collectively as Mortgagor, and Administrative Agent,
for the benefit of Lenders, as Mortgagee (“Mortgage”). The Mortgage was recorded
on November 15, 2007, as Instrument or Document No. 2007-199589, in the Bureau
of Conveyances of the State of Hawaii.

 

B.             The Note, Mortgage, Loan Agreement, this Agreement, the other
documents described in the Loan Agreement as “Loan Documents”, together with all
modifications and amendments thereto and any document required hereunder, are
collectively referred to herein as the “Loan Documents.”

 

C.             By this Agreement, Borrower, Administrative Agent and Lenders
intend to modify and amend certain terms and provisions of the Loan Documents.

 

NOW, THEREFORE, Borrower, Administrative Agent and Lenders agree as follows:

 


1.                                       CONDITIONS PRECEDENT. THE FOLLOWING ARE
CONDITIONS PRECEDENT TO ADMINISTRATIVE AGENT AND LENDERS’ OBLIGATIONS UNDER THIS
AGREEMENT:


 


1.1                                 IF REQUIRED BY ADMINISTRATIVE AGENT, RECEIPT
AND APPROVAL BY ADMINISTRATIVE AGENT OF A DATE DOWN TO THE TITLE POLICY (AS
DEFINED IN THE LOAN AGREEMENT) AND ASSURANCE ACCEPTABLE TO ADMINISTRATIVE AGENT,
INCLUDING, WITHOUT LIMITATION, CLTA ENDORSEMENT NO. 110.5, WITHOUT DELETION OR
EXCEPTION OTHER THAN THOSE EXPRESSLY APPROVED BY ADMINISTRATIVE AGENT IN
WRITING, THAT THE PRIORITY AND VALIDITY OF THE MORTGAGE HAS NOT BEEN AND WILL
NOT BE IMPAIRED BY THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY;


 


1.2                                 RECEIPT BY ADMINISTRATIVE AGENT OF THE
EXECUTED ORIGINALS OF THIS AGREEMENT, THE SHORT FORM OF THIS AGREEMENT (IF ANY)
AND ANY AND ALL OTHER DOCUMENTS AND AGREEMENTS WHICH ARE REQUIRED BY THIS
AGREEMENT OR BY ANY OTHER LOAN DOCUMENT, EACH IN FORM AND CONTENT ACCEPTABLE TO
ADMINISTRATIVE AGENT;


 


1.3                                 IF REQUIRED BY ADMINISTRATIVE AGENT,
RECORDATION IN THE BUREAU OF CONVEYANCES OF THE STATE OF HAWAII OF (I) THE SHORT
FORM OF THIS AGREEMENT (IF ANY), AND (II) ANY OTHER DOCUMENTS WHICH ARE REQUIRED
TO BE RECORDED BY THIS AGREEMENT OR BY ANY OTHER LOAN DOCUMENT (IF ANY);


 


1.4                                 REIMBURSEMENT TO ADMINISTRATIVE AGENT BY
BORROWER OF ADMINISTRATIVE AGENT’S COSTS AND EXPENSES INCURRED IN CONNECTION
WITH THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING, WITHOUT
LIMITATION, TITLE INSURANCE COSTS, RECORDING FEES, ATTORNEYS’ FEES, APPRAISAL,
ENGINEERS’ AND INSPECTION FEES AND DOCUMENTATION COSTS AND CHARGES, WHETHER SUCH
SERVICES ARE FURNISHED BY ADMINISTRATIVE AGENT’S EMPLOYEES OR AGENTS OR BY
INDEPENDENT CONTRACTORS;


 


1.5                                 THE REPRESENTATIONS AND WARRANTIES CONTAINED
IN THIS AGREEMENT ARE TRUE AND CORRECT; AND

 

 

1

--------------------------------------------------------------------------------


 


1.6                                 ALL PAYMENTS DUE AND OWING TO ADMINISTRATIVE
AGENT AND LENDERS UNDER THE LOAN DOCUMENTS HAVE BEEN PAID CURRENT AS OF THE
EFFECTIVE DATE OF THIS AGREEMENT.


 


2.                                       REPRESENTATIONS AND WARRANTIES.
BORROWER HEREBY REPRESENTS AND WARRANTS THAT NO DEFAULT, BREACH OR FAILURE OF
CONDITION HAS OCCURRED, OR WOULD EXIST WITH NOTICE OR THE LAPSE OF TIME OR BOTH,
UNDER ANY OF THE LOAN DOCUMENTS (AS MODIFIED BY THIS AGREEMENT) AND THAT ALL
REPRESENTATIONS AND WARRANTIES HEREIN AND IN THE OTHER LOAN DOCUMENTS ARE TRUE
AND CORRECT, WHICH REPRESENTATIONS AND WARRANTIES SHALL SURVIVE EXECUTION OF
THIS AGREEMENT.


 


3.                                       MODIFICATION OF LOAN DOCUMENTS. THE
LOAN DOCUMENTS ARE HEREBY SUPPLEMENTED AND MODIFIED TO INCORPORATE THE
FOLLOWING, WHICH SHALL SUPERSEDE AND PREVAIL OVER ANY CONFLICTING PROVISIONS OF
THE LOAN DOCUMENTS:


 


3.1                                 SECTION 2.14 OF THE LOAN AGREEMENT IS
MODIFIED TO PROVIDE THAT THE TERM “EXTENSION DATE,” AS USED THEREIN WITH
REFERENCE TO THE FIRST EXTENSION OF THE LOAN, SHALL MEAN FEBRUARY 13, 2009. THE
TERM “EXTENSION DATE,” AS USED IN THE LOAN AGREEMENT WITH REFERENCE TO ALL
SUBSEQUENT EXTENSIONS OF THE LOAN, SHALL MEAN THE DATE WHICH IS ONE (1) YEAR
PRIOR TO THE THEN SCHEDULED MATURITY DATE (AS DEFINED IN THE LOAN AGREEMENT).


 


4.                                       FORMATION AND ORGANIZATIONAL DOCUMENTS.
BORROWER HAS PREVIOUSLY DELIVERED TO ADMINISTRATIVE AGENT ALL OF THE RELEVANT
FORMATION AND ORGANIZATIONAL DOCUMENTS OF BORROWER, OF THE PARTNERS OR JOINT
VENTURERS OF BORROWER (IF ANY), AND OF ALL GUARANTORS OF THE LOAN (IF ANY), AND
ALL SUCH FORMATION DOCUMENTS REMAIN IN FULL FORCE AND EFFECT AND HAVE NOT BEEN
AMENDED OR MODIFIED SINCE THEY WERE DELIVERED TO ADMINISTRATIVE AGENT. BORROWER
HEREBY CERTIFIES THAT: (I) THE ABOVE DOCUMENTS ARE ALL OF THE RELEVANT FORMATION
AND ORGANIZATIONAL DOCUMENTS OF BORROWER; (II) THEY REMAIN IN FULL FORCE AND
EFFECT; AND (III) THEY HAVE NOT BEEN AMENDED OR MODIFIED SINCE THEY WERE
PREVIOUSLY DELIVERED TO ADMINISTRATIVE AGENT.


 


5.                                       NON-IMPAIRMENT. EXCEPT AS EXPRESSLY
PROVIDED HEREIN, NOTHING IN THIS AGREEMENT SHALL ALTER OR AFFECT ANY PROVISION,
CONDITION, OR COVENANT CONTAINED IN THE NOTE OR OTHER LOAN DOCUMENT OR AFFECT OR
IMPAIR ANY RIGHTS, POWERS, OR REMEDIES OF ADMINISTRATIVE AGENT OR LENDERS, IT
BEING THE INTENT OF THE PARTIES HERETO THAT THE PROVISIONS OF THE NOTE AND OTHER
LOAN DOCUMENTS SHALL CONTINUE IN FULL FORCE AND EFFECT EXCEPT AS EXPRESSLY
MODIFIED HEREBY.


 


6.                                       MISCELLANEOUS. THE HEADINGS USED IN
THIS AGREEMENT ARE FOR CONVENIENCE ONLY AND SHALL BE DISREGARDED IN INTERPRETING
THE SUBSTANTIVE PROVISIONS OF THIS AGREEMENT. ALL CAPITALIZED TERMS USED HEREIN,
WHICH ARE NOT DEFINED HEREIN, SHALL HAVE THE MEANINGS GIVEN TO THEM IN THE OTHER
LOAN DOCUMENTS. TIME IS OF THE ESSENCE OF EACH TERM OF THE LOAN DOCUMENTS,
INCLUDING THIS AGREEMENT. IF ANY PROVISION OF THIS AGREEMENT OR ANY OF THE OTHER
LOAN DOCUMENTS SHALL BE DETERMINED BY A COURT OF COMPETENT JURISDICTION TO BE
INVALID, ILLEGAL OR UNENFORCEABLE, THAT PORTION SHALL BE DEEMED SEVERED FROM
THIS AGREEMENT AND THE REMAINING PARTS SHALL REMAIN IN FULL FORCE AS THOUGH THE
INVALID, ILLEGAL, OR UNENFORCEABLE PORTION HAD NEVER BEEN A PART THEREOF.


 


7.                                       INTEGRATION; INTERPRETATION. THE LOAN
DOCUMENTS, INCLUDING THIS AGREEMENT, CONTAIN OR EXPRESSLY INCORPORATE BY
REFERENCE THE ENTIRE AGREEMENT OF THE PARTIES WITH RESPECT TO THE MATTERS
CONTEMPLATED THEREIN AND SUPERSEDE ALL PRIOR NEGOTIATIONS OR AGREEMENTS, WRITTEN
OR ORAL. THE LOAN DOCUMENTS SHALL NOT BE MODIFIED EXCEPT BY WRITTEN INSTRUMENT
EXECUTED BY ALL PARTIES. ANY REFERENCE TO THE LOAN DOCUMENTS INCLUDES ANY
AMENDMENTS, RENEWALS OR EXTENSIONS NOW OR HEREAFTER APPROVED BY ADMINISTRATIVE
AGENT AND LENDERS IN WRITING.


 


8.                                       EXECUTION IN COUNTERPARTS. TO
FACILITATE EXECUTION, THIS DOCUMENT MAY BE EXECUTED IN AS MANY COUNTERPARTS AS
MAY BE CONVENIENT OR REQUIRED. IT SHALL NOT BE NECESSARY THAT THE SIGNATURE OF,
OR ON BEHALF OF, EACH PARTY, OR THAT THE SIGNATURE OF ALL PERSONS REQUIRED TO
BIND ANY PARTY, APPEAR ON EACH COUNTERPART. ALL COUNTERPARTS SHALL COLLECTIVELY
CONSTITUTE A SINGLE DOCUMENT. IT SHALL NOT BE NECESSARY IN MAKING PROOF OF THIS
DOCUMENT TO PRODUCE OR ACCOUNT FOR MORE THAN A SINGLE COUNTERPART CONTAINING THE
RESPECTIVE SIGNATURES OF, OR ON BEHALF OF, EACH OF THE PARTIES HERETO. ANY
SIGNATURE PAGE TO ANY COUNTERPART MAY BE DETACHED FROM SUCH COUNTERPART WITHOUT
IMPAIRING THE LEGAL EFFECT OF THE SIGNATURES THEREON AND THEREAFTER ATTACHED TO
ANOTHER COUNTERPART IDENTICAL THERETO EXCEPT HAVING ATTACHED TO IT ADDITIONAL
SIGNATURE PAGES.

 

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower, Administrative Agent and Lenders have caused this
Agreement to be duly executed as of the date first above written.

 

 

“ADMINISTRATIVE AGENT AND LENDER”

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

/s/ Guy Churchill

 

Name:

Guy Churchill

 

Title:

Vice President

 

 

3

--------------------------------------------------------------------------------


 

 

“LENDER”

 

 

 

AMERICAN SAVINGS BANK, F.S.B.

 

 

 

 

 

 

 

By:

/s/ William M. Russell

 

Name:

William M. Russell

 

Title:

Vice President

 

 

4

--------------------------------------------------------------------------------


 

 

“LENDER”

 

 

 

AMERICAN AGCREDIT, PCA

 

 

 

 

 

 

 

By:

/s/ Gary Van Schuyver

 

Name:

Gary Van Schuyver

 

Title:

Vice President

 

 

5

--------------------------------------------------------------------------------


 

 

“BORROWER”

 

 

 

MAUI LAND & PINEAPPLE COMPANY, INC.,

a Hawaii corporation

 

 

 

 

 

 

 

By:

/s/ Robert I. Webber

 

 

Robert I. Webber, Chief Financial Officer

 

 

 

 

 

 

 

By:

/s/ Fred W. Rickert

 

 

Fred W. Rickert, Vice President and Treasurer

 

 

6

--------------------------------------------------------------------------------


 

LEASEHOLD MORTGAGOR’S CONSENT

 

The undersigned (“Leasehold Mortgagor”) consents to the foregoing Modification
Agreement and the transactions contemplated thereby and reaffirms its
obligations under the Fee and Leasehold Mortgage with Absolute Assignment of
Leases and Rents, Security Agreement and Fixture Filing (“Mortgage”) dated as of
November 13, 2007, and its waivers, as set forth in the Mortgage, of each and
every one of the possible defenses to such obligations. Leasehold Mortgagor
further reaffirms that its obligations under the Mortgage are separate and
distinct from Borrower’s obligations.

 

Dated as of: November 7, 2008

 

 

“LEASEHOLD MORTGAGOR”

 

 

 

KAPALUA LAND COMPANY, LTD.,

a Hawaii corporation

 

 

 

 

 

 

 

By:

/s/ Robert I. Webber

 

Name:

Robert I. Webber

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

By:

/s/ Fred W. Rickert

 

Name:

Fred W. Rickert

 

Title:

Vice President and Treasurer

 

 

7

--------------------------------------------------------------------------------

 
